DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation machine, and the claim also recites especially a pump or compressor or expander which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 14, and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Burns (US Patent No. 4,754,981).
Regarding claim 1, the Burns reference discloses a mechanical seal assembly (Fig. 2) comprising a mechanical seal (1,2) including a rotating slide ring (1) and a stationary slide ring (2) defining a sealing gap (gap between 1,2) therebetween, and 
a one-piece safety seal (38) provided as a redundant seal in the event of failure of the mechanical seal and arranged to seal on a rotating component (6), 
the safety seal having a base body (e.g. at end of lead line 38) and a sealing area (e.g. tip of 38 in contact with 6) projecting from the base body in the axial direction and being flexible (Fig. 2), and wherein the safety seal is stationary (Fig. 2)and comprises a sealing surface (surface of 38 in contact with 6) on an inner circumference (Fig. 2).
Regarding claim 2, the Burns reference discloses a thickness (thickness of lip) of the sealing area in the radial direction is smaller than a thickness (thickness of base) of the base body in the radial direction (Fig. 2).
Regarding claim 3, the Burns reference discloses the base body and the sealing area are integrally formed of the same material (Fig. 2).
Regarding claim 4, the Burns reference discloses an arc-shaped transition (arc of 38) is formed between the base body and the sealing area on an outer circumference (Fig. 2).
Regarding claim 5, the Burns reference discloses the sealing area projects in the axial direction from the base body in the direction of the mechanical seal (Fig. 2).
Regarding claim 6, the Burns reference discloses the sealing surface at the inner circumference of the sealing area is cylindrical (Fig. 2).
Regarding claim 9, the Burns reference discloses an outer periphery of the sealing area is tapered in axial direction to a free end (free end of38) of the sealing region (Fig. 2).
Regarding claim 14, the Burns reference discloses exactly one single mechanical seal (Fig. 2).
Regarding claim 15, the Burns reference discloses a machine, especially a pump or compressor or expander, comprising a mechanical seal assembly according to claim 1 (Col. 1, Lines 4-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Nakahara et al. (JPS63259121A).
Regarding claim 7, the Burns reference discloses the invention substantially as claimed in claim 1.
However, the Burns reference fails to explicitly disclose the sealing surface comprises a plurality of radially inwardly projecting lips, the lips being provided in a circumferentially closed manner.
The Nakahara et al. (hereinafter Nakahara) reference, a seal, discloses making a lip seal of multiple lips (Figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide multiple sealing rings in the Burns reference in view of the teachings of the Nakahara reference in order to provide optimal sealing pressure.
Regarding claim 8, the Burns reference, as modified in claim 7, discloses the lips being arranged exclusively at the sealing area (Nakahara, Figs. 1-3).
Regarding claim 11, the Burns reference discloses a rotating component (6) to which the rotating slide ring is connected (Fig. 2).
However, the Burns reference fails to explicitly disclose recesses are provided in the rotating component, which recesses are radially arranged inside the safety seal.
The Nakahara reference discloses providing recesses (44a,44b) to the rotating member (Figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide recesses to the rotating member of the Burns reference in view of the teachings of the Nakahara reference in order to provide optimal sealing pressure.
Regarding claim 12, the Burns reference, as modified in claim 11, discloses the recesses are grooves extending in the axial direction (Nakahara, Figs. 2,3).
Regarding claim 13, the Burns reference, as modified in claim 11, discloses a length of the recesses in the axial direction is greater than a length of the sealing area of the safety seal (Nakahara, Figs. 2,3).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns.
Regarding claim 10, the Burns reference discloses the invention substantially as claimed in claim 1.
However, the Burns reference fails to explicitly disclose the seal region includes a lip-free projection starting from a first lip most proximal to a free end of the seal region.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a lip-free projction, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to provide heat disipation. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILBERT Y LEE/Primary Examiner, Art Unit 3675